PER CURIAM.
REVERSED. We agree with appellant’s counsel that the trial court abused its discre*1106tion in failing to enforce its previous order that directed the appellee to pay appellant’s fees “forthwith.” In fact, the previous order on fees was stipulated to by appellee. While “forthwith” may not necessarily mean “immediately,” it also does not permit payment over a long term of years such as the thirteen years computed by appellant if the trial court’s order is to stand. On remand the trial court should fashion a repayment schedule that gives priority to the repayment of appellant’s fees over such items as vacation expense listed on appellee’s financial affidavit. As an alternative to having another hearing to set a payment schedule, the appellant may choose to have the trial court enter a final judgment in his favor for the balance owed by the appellee. We find no error by the trial court in refusing to hold the appellee in contempt.
Accordingly, we reverse and remand for further proceedings consistent herewith.
ANSTEAD, GUNTHER, JJ., and MAY, MELANIE, G., Associate Judge, concur.